Citation Nr: 0022439	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran had active duty from October 1950 to May 1954.

This appeal arises from a December 1995, Department of 
Veterans Affairs (VARO), Nashville, Tennessee rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for the veteran's cause of 
death.

FINDINGS OF FACT

1.  The veteran served on active duty from October 1950 to 
May 1954.

2.  The veteran expired in October 1995.  Immediate cause of 
death was acute, massive myocardial infarction, due to or as 
a consequence of hypertension, due to or as a consequence of 
arteriosclerotic heart disease.

3.  At the time of his death, the veteran was service-
connected for post traumatic stress disorder.

4.  Statements from the veteran's private physicians indicate 
that his post traumatic stress disorder and its effects may 
have contributed to his fatal myocardial infarction.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the case at hand, the primary cause of the veteran's death 
in October 1995, according to the death certificate, was 
acute, massive myocardial infarction.  The veteran was 
service-connected for post traumatic stress disorder at the 
time of his death, and the appellant contends that his 
service-connected disability contributed to the myocardial 
infarction resulting in his death.  

Letters from the veteran's private physicians, Paul E. Reed, 
M.D. and Truett H. Pierce, M.D., were submitted.  Dr. Reed, 
in March 1996 and November 1997 statements, reported that he 
had followed the veteran for a number of years and that the 
veteran had been treated for extreme nervousness due to post 
traumatic stress syndrome.  In his March 1996 letter, Dr. 
Reed opined that the veteran's "extreme nervousness and 
stress may have been a contributing factor to his demise," 
and, in his November 1997 letter, he reported that it was his 
determination that the veteran's "condition was caused by 
the P.T.S.D., and later brought on his fatal heart attack."  
Dr. Pierce, in his February 1996 letter, reported that in his 
opinion, the "stress and strain on [the veteran] and a 
severe case of P.T.S.D. contributed to his massive heart 
attack."  Dr. Pierce further reported, in a letter received 
in December 1997, that he had known the veteran for 40 or 
more years and that he though the veteran's "condition was 
so bad that it related to his nervous and heart condition 
that later caused his fatal heart attack." 

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993), a link 
between the veteran's death and his service-connected post 
traumatic stress disorder, thereby satisfying the elements of 
a well-grounded claim for service connection for the cause of 
the veteran's death.  See Caluza, 7 Vet. App. at 506; Jones, 
7 Vet. App. at 137. 




ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As indicated, the veteran's private physicians, Dr. Reed and 
Dr. Pierce, reported that the veteran's post traumatic stress 
disorder may have contributed to his myocardial infarction.  
However, medical treatment records from Dr. Reed and Dr. 
Pierce have not been requested and associated with the 
veteran's claims folder.  Because of the vagueness of the 
statements, and the lack of available treatment records, the 
Board finds that additional development, including a medical 
opinion, is necessary in order to adjudicate the appellant's 
claim. 

Accordingly, the case is REMANDED for the following 
development:

1.  VARO should request all treatment 
records pertaining to the veteran from 
Dr. Reed and Dr. Pierce.  All records 
obtained should be associated with the 
veteran's claims folder.

2.  VARO should contact the appellant and 
request the names, addresses, and 
approximate treatment dates of all 
providers of treatment for the veteran's 
post traumatic stress disorder and 
cardiovascular disorders.  After 
obtaining any necessary authorization 
from the appellant, VARO should attempt 
to obtain an associate with the claims 
folder copies of all treatment records 
identified by the appellant.  Any 
attempts to obtain such records should be 
documented.  All records obtained should 
be associated with the veteran's claims 
folder.

3.  VARO should request all treatment 
records for the veteran's final period of 
hospitalization from the Hancock County 
Medical Center.  Any records obtained 
should be associated with the veteran's 
claims folder. 

4.  After the above records have been 
added to the file, the veteran's claims 
folder should be forwarded to a 
cardiology specialist for an opinion 
regarding the relationship, if any, 
between the veteran's service-connected 
post traumatic stress disorder and the 
cause of his death.  The examiner should 
be requested to state the following 
medical opinion: whether it is at least 
as likely as not that the veteran's 
service-connected post traumatic stress 
disorder caused or contributed 
substantially or materially to the acute, 
massive myocardial infarction which 
resulted in his death.  If the examiner 
is unable to answer the question, the 
reasons should be clearly stated.

5.  Following completion of the 
foregoing, VARO must review the claims 
folder to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO should then review the 
expanded record and readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  All pertinent law, regulations, 
and Court decisions should be considered.  
If the appellant's claim remains in a 
denied status, she should be provided a 
supplemental statement of the case, which 
includes any additional pertinent law and 
regulations, and a full discussion of 
action taken on the claim.  The 
applicable response time should be 
allowed.

The purpose of the REMAND is to procure clarifying 
information and to satisfy due process requirements.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 
